DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

September 16, 2011

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Updates to the §1915 (c) Waiver Instructions and Technical Guide regarding
employment and employment related services

This Informational Bulletin is intended to provide clarification of existing CMS guidance on
development and implementation of §1915 (c) Waivers regarding employment and employment
related services. Specifically, this letter provides updates to several sections of the current Waiver
Technical Guide Version 3.5, which was released in January of 2008, in advance of a future release
of Technical Guide Version 3.6.
This guidance does not constitute new policy, but rather highlights the opportunities available to use
waiver supports to increase employment opportunities for individuals with disabilities within current
policy. Further, it underscores CMS’s commitment to the importance of work for waiver participants
and provides further clarification of CMS guidance regarding several core service definitions.
While States have the flexibility to craft their own service definitions and modify CMS core service
definitions, many States rely on CMS language for their waiver core service definitions. We hope
that by emphasizing the importance of employment in the lives of people with disabilities, updating
some of our core service definitions, and adding several new core service definitions to better reflect
best and promising practices that it will support States’ efforts to increase employment opportunities
and meaningful community integration for waiver participants.
The major changes in the Instructions and Technical Guide are summarized below:
•
•
•
•
•

Highlights the importance of competitive work for people with and without disabilities and
CMS’s goal to promote integrated employment options through the waiver program
Acknowledges best and promising practices in employment support, including self direction
and peer support options for employment support
Clarifies that Ticket to Work Outcome and Milestone payments are not in conflict with
payment for Medicaid services rendered because both Ticket to Work and Milestone
payments are made for an outcome, not service delivery
Adds a new core service definition- by splitting what had previously been supported
employment into two definitions- individual and small group supported employment
Includes a new service definition for career planning, that may be separate or rolled into the
other employment related service definitions

2 | P a g e - CMCS Informational Bulletin
•
•
•

Emphasizes the critical role of person centered planning in achieving employment outcomes
Modifies both the prevocational services and supported employment definitions to clarify that
volunteer work and other activities that are not paid, integrated community employment are
appropriately described in pre-vocational, not supported employment services
Explains that pre-vocational services are not an end point, but a time limited (although no
specific limit is given) service for the purpose of helping someone obtain competitive
employment

I hope that you will find this information helpful. States and other interested parties may also find
information contained in the attachments at www.hcbswaivers.net. If you have any additional
questions about this guidance, please contact Ms. Nancy Kirchner, Health Insurance Specialist,
Division of Long Term Services and Supports at 410-786-8641 or nancy.kirchner@cms.hhs.gov.

Attachments (2):
1 - Revisions to the Instructions and Technical Guide for §1915 (c) Waivers - Supported Employment
and Prevocational Services
2 - Revisions to the Core Service Definitions for Employment and Employment related services in
the Instructions and Technical Guide for §1915 (c) Waivers

3 | P a g e - CMCS Informational Bulletin

Attachment 1
Revisions to the Instructions and Technical Guide for §1915 (c) Waivers for Supported
Employment and Prevocational Services
Work is a fundamental part of adult life for people with and without disabilities. It provides a sense of
purpose, shaping who we are and how we fit into our community. Meaningful work has also been
associated with positive physical and mental health benefits and is a part of building a healthy
lifestyle as a contributing member of society. Because it is so essential to people’s economic self
sufficiency, as well as self esteem and well being, people with disabilities and older adults with
chronic conditions who want to work should be provided the opportunity and support to work
competitively within the general workforce in their pursuit of health, wealth and happiness. All
individuals, regardless of disability and age, can work – and work optimally with opportunity,
training, and support that build on each person’s strengths and interests. Individually tailored and
preference based job development, training, and support should recognize each person’s
employability and potential contributions to the labor market.
Peer support is a powerful best practice model for helping support people to be successful in the
world of employment. Most specifically for people with mental illness, the evidenced based practice
of peer support has been a critical component of successful community living, including
employment. Additionally, various types of employment and employment related supports may be
provided by consumer operated service programs, independent nonprofit organizations that have a
majority consumer board of directors. There is broader applicability for peer support and self
advocacy for other disability population groups to ease the transition into community living and/or to
develop stronger ties in those communities through the support and guidance from others who have
navigated those situations and can now mentor others and offer mutual support. States may wish to
consider provider qualifications for employment supports that draw on peer support models.
Additional information concerning peer support services is contained in the August 15, 2007 State
Medicaid Director letter #07-011at http://www.cms.gov/SMDL/downloads/SMD081507A.pdf.
Self directed service delivery models can also be used to provide employment supports. In a selfdirected model, individuals may hire their own job coaches and employment support staff, rather than
relying exclusively on agency based staffing models. This may be particularly useful as individuals
seek to expand the pool of people who can provide employment supports and services to include
friends, family members, co-workers and other community members that do not view themselves as
part of the traditional Medicaid provider employment supports workforce.
Customized employment is another approach to supported employment. Customized employment
means individualizing the employment relationship between employees and employers in ways that
meet the needs of both. It is based on an individualized determination of the strengths, needs, and
interests of the person with a disability, and is also designed to meet the specific needs of the
employer. It may include employment developed through job carving, self-employment or
entrepreneurial initiatives, or other job development or restructuring strategies that result in job
responsibilities being customized and individually negotiated to fit the needs of individuals with a
disability. Customized employment assumes the provision of reasonable accommodations and

4 | P a g e - CMCS Informational Bulletin

supports necessary for the individual to perform the functions of a job that is individually negotiated
and developed. (Federal Register, June 26, 2002, Vol. 67. No. 123 pp 43154 -43149).
Co-worker models of support to deliver on the job supports are effective service delivery methods
that are often less expensive to provide and less intrusive to the flow of a business, helping the
employee with a disability not just learn the task based elements of the job, but also the cultural
norms and relationships within that job setting. Co-worker models of support rely on regular
employees within the work setting who provide on the job training and ongoing support to the waiver
participant that is beyond what is typically provided as part of supervision or training to employees.
Co-worker supports may be delivered on a volunteer basis or paid through a stipend or other
statewide payment methodology and unit cost as described in the waiver application Appendices I
and J. Importantly, payment for co-worker supports is not payment to the employer for hiring the
individual. Instead, it is encouraging the forging of natural work relationships with individuals
already present and participating in the work environment. These models are not intended to replace
the support provider’s work, rather, it would be an additional mentoring/support role for which coworkers could receive additional compensation above what they receive in the course of their typical
job responsibilities.
The Ticket to Work Program (TTW) is an employment support program offered through the Social
Security Administration (SSA) which is available to SSA beneficiaries with disabilities who want to
achieve and maintain their employment goals and can work in a complementary fashion with waiver
services. Ticket Outcome and Milestone payments do not conflict with CMS regulatory requirements
and do not constitute an overpayment of Federal dollars for services provided since payments are
made for an outcome, rather than for a Medicaid service rendered. Additional information regarding
the receipt of Federal funds under the SSA’s Ticket to Work program is contained in the January 28,
2010 State Medicaid Director letter SMD# 10-002 at http://www.cms.gov/SMDL/SMD/list.asp.
Supported employment and prevocational services may be furnished as expanded habilitation
services under the provisions of §1915(c)(5)(C) of the Act. They may be offered to any target group
for whom the provision of these services would be beneficial in helping them to realize their goals of
obtaining and maintaining community employment in the most integrated setting. As provided in
Olmstead Letter #3 (included in Attachment D), the provision of these services is not limited to
waiver participants with intellectual or developmental disabilities, and can be a meaningful addition
to the service array for any of the regulatorily identified target groups.
It is important to note that such services may only be furnished to a waiver participant to the extent
that they are not available as vocational rehabilitation services funded under section 110 of the
Rehabilitation Act of 1973. When a state covers any category of supported employment services
and/or prevocational services in a waiver, the waiver service definition of each service must
specifically explain that the services do not include services that are available under section 110 of
the Rehabilitation Act of 1973 or, in the case of youth, under the provisions of the Individuals with
Disabilities Education Act (IDEA), as well as assure that such services are not available to the
participant before authorizing their provision as a waiver service.

5 | P a g e - CMCS Informational Bulletin

Waiver funding is not available for the provision of vocational services delivered in facility based or
sheltered work settings, where individuals are supervised for the primary purpose of producing goods
or performing services. The distinction between vocational and pre-vocational services is that prevocational services, regardless of setting, are delivered for the purpose of furthering habilitation goals
such as attendance, task completion, problem solving, interpersonal relations and safety, as outlined
in the individual’s person-centered services and supports plan. Prevocational services should be
designed to create a path to integrated community based employment for which an individual is
compensated at or above the minimum wage, but not less than the customary wage and level of
benefits paid by the employer for the same or similar work performed by individuals without
disabilities.
Although this is guidance with respect to the 1915 (c) Waiver program, we note that states have
obligations pursuant to the Americans with Disabilities Act, Section 504 of the Rehabilitation Act,
and the Supreme Court’s Olmstead decision interpreting the integration regulations of those statutes.
Consistent with the Olmstead decision and with person centered planning principles, an individual’s
plan of care regarding employment services should be constructed in a manner that reflects individual
choice and goals relating to employment and ensures provision of services in the most integrated
setting appropriate.

6 | P a g e - CMCS Informational Bulletin

Attachment 2
Revisions to the Core Service Definitions for Employment and Employment related
services in the Instructions and Technical Guide for §1915 (c) Waivers
Day Habilitation
Core Service Definition:
Provision of regularly scheduled activities in a non-residential setting, separate from the participant’s
private residence or other residential living arrangement, such as assistance with acquisition,
retention, or improvement in self-help, socialization and adaptive skills that enhance social
development and develop skills in performing activities of daily living and community living.
Activities and environments are designed to foster the acquisition of skills, building positive social
behavior and interpersonal competence, greater independence and personal choice. Services are
furnished consistent with the participant’s person-centered plan. Meals provided as part of these
services shall not constitute a "full nutritional regimen" (3 meals per day).
Day habilitation services focus on enabling the participant to attain or maintain his or her maximum
potential and shall be coordinated with any needed therapies in the individual’s person-centered
services and supports plan, such as physical, occupational, or speech therapy.
Instructions
• Supplement or modify the core definition as appropriate to specify service elements/activities
furnished as day habilitation under the waiver.
• Day habilitation may be furnished in any of a variety of settings in the community other than the
person’s private residence. Day habilitation services are not limited to fixed-site facilities.
Supplement the core definition by specifying where day habilitation is furnished.
• If transportation between the participant's place of residence and the day habilitation site, or other
community settings in which the service is delivered, is provided as a component part of day
habilitation services and the cost of this transportation is included in the rate paid to providers of day
habilitation services, the service definition must include a statement to that effect in the definition.
Guidance
• Day habilitation may not provide for the payment of services that are vocational in nature (i.e., for
the primary purpose of producing goods or performing services).

7 | P a g e - CMCS Informational Bulletin

• Personal care/assistance may be a component part of day habilitation services as necessary to meet
the needs of a participant, but may not comprise the entirety of the service.
• Participants who receive day habilitation services may also receive educational, supported
employment and prevocational services. A participant’s person-centered services and supports plan
may include two or more types of non-residential habilitation services. However, different types of
non-residential habilitation services may not be billed during the same period of the day.
• Day habilitation services may be furnished to any individual who requires and chooses them
through a person-centered planning process. Such services are not limited to persons with intellectual
or developmental disabilities.
• For individuals with degenerative conditions, day habilitation may include training and supports
designed to maintain skills and functioning and to prevent or slow regression, rather than acquiring
new skills or improving existing skills.
• Day habilitation services may also be used to provide supported retirement activities. As some
people get older they may no longer desire to work and may need supports to assist them in
meaningful retirement activities in their communities. This might involve altering schedules to allow
for more rest time throughout the day, support to participate in hobbies, clubs and/ or other senior
related activities in their communities.
• If States wish to cover “career planning” activities they may choose to include it as a component
part of day habilitation services or it may be broken out as a separate stand alone service definition.
Prevocational Services
Core Service Definition:
Services that provide learning and work experiences, including volunteer work, where the individual
can develop general, non-job-task-specific strengths and skills that contribute to employability in
paid employment in integrated community settings. Services are expected to occur over a defined
period of time and with specific outcomes to be achieved, as determined by the individual and his/her
service and supports planning team through an ongoing person-centered planning process.
Individuals receiving prevocational services must have employment-related goals in their personcentered services and supports plan; the general habilitation activities must be designed to support
such employment goals. Competitive, integrated employment in the community for which an
individual is compensated at or above the minimum wage, but not less than the customary wage and
level of benefits paid by the employer for the same or similar work performed by individuals without
disabilities is considered to be the optimal outcome of prevocational services.
Prevocational services should enable each individual to attain the highest level of work in the most
integrated setting and with the job matched to the individual’s interests, strengths, priorities, abilities,
and capabilities, while following applicable federal wage guidelines. Services are intended to develop
and teach general skills; Examples include, but are not limited to: ability to communicate effectively
with supervisors, co-workers and customers; generally accepted community workplace conduct and
dress; ability to follow directions; ability to attend to tasks; workplace problem solving skills and
strategies; general workplace safety and mobility training.

8 | P a g e - CMCS Informational Bulletin

Participation in prevocational services is not a required pre-requisite for individual or small group
supported employment services provided under the waiver. Many individuals, particularly those
transitioning from school to adult activities, are likely to choose to go directly into supported
employment. Similarly, the evidence-based Individual Placement and Support (IPS) model of
supported employment for individuals with behavioral health conditions emphasizes rapid job
placement in lieu of prevocational services.
Documentation is maintained that the service is not available under a program funded under section
110 of the Rehabilitation Act of 1973 or the IDEA (20 U.S.C. 1401 et seq.).
Instructions
• Supplement or modify the core definition as appropriate to incorporate the specific service elements
furnished under the waiver.
• Prevocational services may be furnished in a variety of locations in the community and are not
limited to fixed-site facilities. Specify in the service definition where these services are furnished.
• If transportation between the participant's place of residence and the prevocational service site/s is
provided as a component part of prevocational services and the cost of this transportation is included
in the rate paid to providers of prevocational services, the service definition must include a statement
to that effect.
• Specify in the definition how the determination is made that the services furnished to the participant
are prevocational rather than vocational in nature in accordance with 42 CFR §440.180(c)(2)(i).
Guidance
• Pre-vocational Services include activities that are not primarily directed at teaching skills to perform
a particular job, but at underlying habilitative goals (e.g., attention span, motor skills, interpersonal
relations with co-workers and supervisors) that are associated with building skills necessary to
perform work and optimally to perform competitive, integrated employment. Vocational services,
which are not covered through waivers, are services that teach job task specific skills required by a
participant for the primary purpose of completing those tasks for a specific facility based job and are
not delivered in an integrated work setting through supported employment. The distinction between
vocational and pre-vocational services is that pre-vocational services, regardless of setting, are
delivered for the purpose of furthering habilitation goals that will lead to greater opportunities for
competitive and integrated employment and career advancement at or above minimum wage. These
goals are described in the individual’s person centered services and supports plan and are designed to
teach skills that will lead to integrated competitive employment.
• A person receiving pre-vocational services may pursue employment opportunities at any time to
enter the general work force. Pre-vocational services are intended to assist individuals to enter the
general workforce.
• Individuals participating in prevocational services may be compensated in accordance with
applicable Federal laws and regulations and the optimal outcome of the provision of prevocational
services is permanent integrated employment at or above the minimum wage in the community.
• All prevocational and supported employment service options should be reviewed and considered as
a component of an individual’s person-centered services and supports plan no less than annually,
more frequently as necessary or as requested by the individual. These services and supports should be
designed to support successful employment outcomes consistent with the individual’s goals.

9 | P a g e - CMCS Informational Bulletin

• Personal care/assistance may be a component of prevocational services, but may not comprise the
entirety of the service.
• Individuals who receive prevocational services may also receive educational, supported
employment and/or day habilitation services. A participant’s person-centered services and supports
plan may include two or more types of non-residential habilitation services. However, different types
of non-residential habilitation services may not be billed during the same period of the day.
•If States wish to cover “career planning” activities they may choose to include it as a component part
of pre-vocational services or it may be broken out as a separate stand alone service definition.
• Prevocational services may include volunteer work, such as learning and training activities that
prepare a person for entry into the paid workforce.
• Prevocational services may be furnished to any individual who requires and chooses them through a
person-centered planning process. They are not limited to persons with intellectual or developmental
disabilities.
Supported Employment -Individual Employment Support
Core Service Definition
Supported Employment -Individual Employment Support services are the ongoing supports to
participants who, because of their disabilities, need intensive on-going support to obtain and maintain
an individual job in competitive or customized employment, or self-employment, in an integrated
work setting in the general workforce for which an individual is compensated at or above the
minimum wage, but not less than the customary wage and level of benefits paid by the employer for
the same or similar work performed by individuals without disabilities. The outcome of this service is
sustained paid employment at or above the minimum wage in an integrated setting in the general
workforce, in a job that meets personal and career goals.
Supported employment services can be provided through many different service models. Some of
these models can include evidence-based supported employment for individuals with mental illness,
or customized employment for individuals with significant disabilities. States may define other
models of individualized supported employment that promote community inclusion and integrated
employment.
Supported employment individual employment supports may also include support to establish or
maintain self-employment, including home-based self-employment. Supported employment services
are individualized and may include any combination of the following services: vocational/job-related
discovery or assessment, person-centered employment planning, job placement, job development,
negotiation with prospective employers, job analysis, job carving, training and systematic instruction,
job coaching, benefits support, training and planning, transportation, asset development and career
advancement services, and other workplace support services including services not specifically
related to job skill training that enable the waiver participant to be successful in integrating into the
job setting.
Documentation is maintained that the service is not available under a program funded under section
110 of the Rehabilitation Act of 1973 or the IDEA (20 U.S.C. 1401 et seq.).
Federal financial participation is not claimed for incentive payments, subsidies, or
unrelated vocational training expenses such as the following:

10 | P a g e - CMCS Informational Bulletin

1. Incentive payments made to an employer to encourage or subsidize the employer's
participation in supported employment; or
2. Payments that are passed through to users of supported employment services.
Instructions
• Supplement or modify the core definition as appropriate to incorporate the specific service elements
furnished in the waiver.
• Supported employment individual employment supports is not intended for people working in
mobile work crews of small groups of people with disabilities in the community. That type of work
support is addressed in the core service definition for Supported Employment Small Group
employment support.
• If transportation between the participant's place of residence and the employment site is a
component part of supported employment individual employment supports services and the cost of
this transportation is included in the rate paid to providers of supported employment individual
employment supports services, the service definition must include a statement to that effect.
Guidance
• Statewide rate setting methodologies, which are further described in I-2-a of the waiver application
may be used to embrace new models of support that help a person obtain and maintain integrated
employment in the community. These may include co-worker support models, payments for work
milestones, such as length of time on the job, number of hours the participant works, etc. Payments
for work milestones are not incentive payments that are made to an employer to encourage or
subsidize the employer’s hiring an individual with disabilities, which is not permissible.
• Supported employment individual employment supports does not include facility based, or other
similar types of vocational services furnished in specialized facilities that are not a part of the general
workplace.
• In addition to the need for an appropriate job match that meets the individual’s skills and interests,
individuals with the most significant disabilities may also need long term employment support to
successfully maintain a job due to the ongoing nature of the waiver participant’s support needs,
changes in life situations, or evolving and changing job responsibilities.
• All prevocational and supported employment service options should be reviewed and considered as
a component of an individual’s person-centered services and supports plan no less than annually,
more frequently as necessary or as requested by the individual. These services and supports should be
designed to support successful employment outcomes consistent with the individual’s goals.
• Supported employment individual employment supports do not include volunteer work. Such
volunteer learning and training activities that prepare a person for entry into the paid workforce are
addressed through pre-vocational services.
• Supported employment individual employment supports do not include payment for supervision,
training, support and adaptations typically available to other workers without disabilities filling
similar positions in the business.
• Supported employment individual employment supports may be provided by a co-worker or other
job site personnel provided that the services that are furnished are not part of the normal duties of the
co-worker, supervisor or other personnel and these individuals meet the pertinent qualifications for
the providers of service.

11 | P a g e - CMCS Informational Bulletin

• Personal care/assistance may be a component part of supported employment individual employment
supports, but may not comprise the entirety of the service.
• Supported employment individual employment supports may include services and supports that
assist the participant in achieving self-employment through the operation of a business; however,
Medicaid funds may not be used to defray the expenses associated with starting up or operating a
business. Assistance for self-employment may include: (a) aid to the individual in identifying
potential business opportunities; (b) assistance in the development of a business plan, including
potential sources of business financing and other assistance in including potential sources of business
financing and other assistance in developing and launching a business; (c) identification of the
supports that are necessary in order for the individual to operate the business; and (d) ongoing
assistance, counseling and guidance once the business has been launched.
• Individuals receiving supported employment individual employment supports services may also
receive educational, pre-vocational and/or day habilitation services and career planning services. A
participant’s person-centered services and supports plan may include two or more types of nonresidential habilitation services. However, different types of non-residential habilitation services may
not be billed during the same period of time.
• If States wish to cover “career planning” they may choose to include it as a component part of
supported employment individualized employment support services or it may be broken out as a
separate stand alone service definition.
• Supported employment individual employment supports may be furnished to any individual who
requires and chooses them through a person-centered planning process. They are not limited to
persons with intellectual or developmental disabilities.
Supported Employment - Small Group Employment Support
Core Service Definition
Supported Employment Small Group employment support are services and training activities
provided in regular business, industry and community settings for groups of two (2) to eight (8)
workers with disabilities. Examples include mobile crews and other business-based workgroups
employing small groups of workers with disabilities in employment in the community. Supported
employment small group employment support must be provided in a manner that promotes
integration into the workplace and interaction between participants and people without disabilities in
those workplaces. The outcome of this service is sustained paid employment and work experience
leading to further career development and individual integrated community-based employment for
which an individual is compensated at or above the minimum wage, but not less than the customary
wage and level of benefits paid by the employer for the same or similar work performed by
individuals without disabilities. Small group employment support does not include vocational
services provided in facility based work settings.
Supported employment small group employment supports may include any combination of the
following services: vocational/job-related discovery or assessment, person-centered employment
planning, job placement, job development, negotiation with prospective employers, job analysis,
training and systematic instruction, job coaching, benefits support, training and planning
transportation and career advancement services. Other workplace support services may include

12 | P a g e - CMCS Informational Bulletin

services not specifically related to job skill training that enable the waiver participant to be successful
in integrating into the job setting.
Documentation is maintained that the service is not available under a program funded under section
110 of the Rehabilitation Act of 1973 or the IDEA (20 U.S.C. 1401 et seq.).
Federal financial participation is not claimed for incentive payments, subsidies, or
unrelated vocational training expenses such as the following:
1. Incentive payments made to an employer to encourage or subsidize the employer's
participation in supported employment services; or
2. Payments that are passed through to users of supported employment services.
Instructions
• Supplement or modify the core definition as appropriate to incorporate the specific service elements
furnished in the waiver.
• If transportation between the participant's place of residence and the employment site is a
component part of supported employment services small group employment support and the cost of
this transportation is included in the rate paid to providers of supported employment small group
employment supports services, the service definition must include a statement to that effect.
Guidance
• Supported employment small group employment support does not include vocational services
provided in facility based work settings or other similar types of vocational services furnished in
specialized facilities that are not a part of general community workplaces.
• Supported employment small group employment supports do not include volunteer work. Such
volunteer learning and training activities that prepare a person for entry into the paid workforce are
more appropriately addressed through pre-vocational services.
• Supported employment small group employment support does not include payment for supervision,
training, support and adaptations typically available to other workers without disabilities filling
similar positions in the business.
• Supported employment small group employment support services may be provided by a co-worker
or other job site personnel provided that the services that are furnished are not part of the normal
duties of the co-worker, supervisor or other personnel and these individuals meet the pertinent
qualifications for the providers of service.
• Personal care/assistance may be a component part of supported employment small group
employment support services, but may not comprise the entirety of the service.
• All prevocational and supported employment service options should be reviewed and considered as
a component of an individual’s person-centered services and supports plan no less than annually,
more frequently as necessary or as requested by the individual. These services and supports should be
designed to support successful employment outcomes consistent with the individual’s goals.
• Individuals receiving supported employment small group employment support services may also
receive educational, prevocational and/or day habilitation services and career planning services. A
participant’s person-centered services and supports plan may include two or more types of nonresidential habilitation services. However, different types of non-residential habilitation services may
not be billed during the same period of time.

13 | P a g e - CMCS Informational Bulletin

•If States wish to cover “career planning” they may choose to include it as a component part of

supported employment small group employment support services or it may be broken out as a
separate stand alone service definition.
• Supported employment small group employment support services may be furnished to any
individual who requires and chooses them. If a state offers both supported employment- individual
and small group employment support services, individuals should be provided information to make
an informed decision in choosing between these services. Supported employment small group
employment support services are not limited to persons with intellectual or developmental
disabilities.
Career Planning
Core Service Definition
Career planning is a person-centered, comprehensive employment planning and support service that
provides assistance for waiver program participants to obtain, maintain or advance in competitive
employment or self-employment. It is a focused, time limited service engaging a participant in
identifying a career direction and developing a plan for achieving competitive, integrated
employment at or above the state’s minimum wage. The outcome of this service is documentation of
the participant’s stated career objective and a career plan used to guide individual employment
support.
Instructions
• Supplement or modify the core definition as appropriate to incorporate the specific service elements
furnished in the waiver.
• Supplement the core service definition by specifying where in the community career planning may
be furnished.
• If transportation between the participant's place of residence and the site where career planning is
delivered is provided as a component part of career planning services and the cost of this
transportation is included in the rate paid to providers of career planning services, the service
definition must include a statement to that effect in the definition.
Guidance
• For young people with disabilities transitioning out of high school or college into adult services, it is
important to have the opportunity to plan for sufficient time and experiential learning opportunities
for the appropriate exploration, assessment and discovery processes to learn about career options as
one first enters the general workforce.
• Individuals who receive career planning services may also receive educational, supported
employment, pre-vocational and/or day habilitation services. A participant’s person-centered services
and supports plan may include two or more types of non-residential habilitation services. However,
different types of non-residential habilitation services may not be billed during the same period of the
day.
• If a waiver participant is receiving prevocational services or day habilitation services, career
planning may be used to develop experiential learning opportunities and career options consistent
with the person’s skills and interests.

14 | P a g e - CMCS Informational Bulletin

• If a waiver participant is employed and receiving either individual or small group supported
employment services, career planning may be used to find other competitive employment more
consistent with the person’s skills and interests or to explore advancement opportunities in his or her
chosen career.
• All prevocational and supported employment service options, including career planning, should be
reviewed and considered as a component of an individual’s person-centered services and supports
plan no less than annually, more frequently as necessary or as requested by the individual. These
services and supports should be designed to support successful employment outcomes consistent with
the individual’s goals.
• Career planning furnished under the waiver may not include services available under a program
funded under section 110 of the Rehabilitation Act of 1973 or section 602(16) and (17) of the
Individuals with Disabilities Education Act (20 U.S.C. 1401(16 and 17).
• Career planning may include benefits support, training and planning, as well as assessment for use
of assistive technology to increase independence in the workplace.
• If a State wishes to cover “career planning” it may choose to include it as a component part of day
habilitation, pre-vocational services or supported employment small group or individual employment
support services or it may be broken out as a separate stand alone service definition.
• Career planning services may be furnished to any individual who requires and chooses them. They
are not limited to persons with intellectual or developmental disabilities.

